Anderson, J.,
delivered the opinion of the court.
On motion of Hines, appellee, formerly Director General of Railroads, appellant’s cause was dismissed, because it had not been revived; either in the name of John Barton Payne or Jas. C. Davis, successors in office to appellee. From that judgment appellant prosecutes this appeal.
The cause was dismissed on March 15, 1923. At that time the amendment to the Transportation Act of 1920, which became effective March 3, 1923 (42 Statutes at Large 1443, chapter 233) was in force. That amendment provides, among other things, the following:
"(h) Death, Expiration of Term of Office, Retirement, Resignation, or Removal from Office of Director General'of Railroads, or of Public Officer Bringing Suit Arising out of Federal Control, Not to Abate Actions, etc. — Actions, suits, proceedings, and reparation claims, of the character described in subdivision (a) (c), or (d), properly commenced within the period of limitation prescribed, and pending at the time this subdivision takes effect, shall not abate by reason of the death, expiration of term of office, retirement, resignation, or removal from office of the Director General of Railroads or the Agent designated under subdivision (a), but may (despite the provisions of the act entitled ‘An act to prevent the abatement of certain actions,’ approved February 8, 1899), be prosecuted to final judgment, decree, or award, substituting at any time before satisfaction of such final judgment, decree, or award the agent designated by the President then in office. Nor shall any action, suit, or other proceeding heretofore or hereafter brought by any public officer or official, in his official capacity, to enforce or compel the performance of any obligation due or accruing to the United States arising out of federal control, abate by reason of the death, resignation, retire*845ment, or removal from office of such officer or official, hut such action, suit, or other' proceeding may (despite the provisions of such Act of February 8, 1899), be prosecuted to final judgment, decree, or award, substituting at any time before satisfaction of any such final judgment, decree, or award the successor in office. ’ ’
Under this amendment to the Transportation Act, causes circumstanced as this one was, do not abate, but substitution of the Director General in office may be made “at any time before satisfaction of such final judgment, decree, or award.” Dougherty v. Payne, Director General (C. C. A.), 291 Fed. 60.

Reversed and remanded.